Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   March 27, 2015

The Court of Appeals hereby passes the following order:

A15D0302. ANGELO BERNARD BANKS v. GEORGIA DEPARTMENT OF
    CORRECTIONS.

      This is the third discretionary application that prison inmate Angelo Banks1 has
filed in this case. In 2007, Banks filed a tort action against the Georgia Department
of Corrections. In 2013, the trial court dismissed the action and later denied Banks’s
motion for new trial. Banks applied to this Court for discretionary review, but we
dismissed the application as untimely. See Application No. A13D0398 (dismissed
June 11, 2013).
      Banks then filed a motion to set aside the trial court’s 2013 dismissal order,
which the trial court dismissed, as well as a motion for an extension of time to file a
discretionary application, which the court denied. Banks filed a second application
for discretionary appeal in this Court, seeking review of the denial of his motion for
extension of time, but we denied it. See Application No. A15D0118 (denied
November 19, 2014).
      Back in the trial court, Banks filed another motion to set aside, this time
seeking to set aside the order denying his motion for extension of time to file a
discretionary application. The trial court denied that order, and Banks then filed this
third application for discretionary appeal. We lack jurisdiction for two reasons.
      First, our denial of Application No. A15D0118 was a ruling on the merits. See
PHF II Buckhead LLC v. Dinku, 315 Ga. App. 76, 79 (1) (726 SE2d 569) (2012).


      1
      Banks is serving a life sentence for murder. Banks v. State, 262 Ga. 190 (415
SE2d 634) (1992).
Accordingly, the order denying that application is “res judicata with respect to the
substance of the requested review.” Id. And the review requested here is the same
review requested there – the validity of the order denying Banks’s request for
extension of time to file an application for discretionary appeal. Banks is estopped
from seeking further judicial review of that order. See Elrod v. Sunflower Meadows
Dev., LLC, 322 Ga. App. 666, 670-671 (4) (745 SE2d 846) (2013).
      Second, the issue raised in this application is moot. If “reversal of a trial
court’s judgment is of no practical benefit to the parties, any issues raised on appeal
are rendered moot.” Dean v. City of Jesup, 249 Ga. App. 623, 624 (2) (549 SE2d
466) (2001). And an application must be dismissed “[w]here the questions presented
have become moot.” OCGA § 5-6-48 (b) (3). Even assuming the trial court erred by
denying Banks’s motion to set aside, the underlying relief that he seeks – permission
from the trial court for an extension of time to file a discretionary application in this
Court – is not available to him. Trial courts have no authority to grant extensions of
time to file applications for discretionary appeal.2 Gable v. State, 290 Ga. 81, 85 (2)
(a) (720 SE2d 170) (2011). Thus, Banks “cannot obtain the relief [he] seeks.” City
of Demorest v. Town of Mount Airy, 282 Ga. 653, 654 (2) (653 SE2d 43) (2007).
      For these reasons, this application is hereby DISMISSED.

                                         Court of Appeals of the State of Georgia
                                                                              03/27/2015
                                                Clerk’s Office, Atlanta,____________________
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.




      2
         This Court may grant such relief, but only if it is requested before the
expiration of the period for filing as originally prescribed – i.e., within 30 days of
entry of the order sought to be appealed. OCGA § 5-6-39 (d); Court of Appeals Rule
31 (g).